Citation Nr: 9926286	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-27 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial evaluation assigned for the 
veteran's service-connected post-traumatic stress disorder, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1967 to April 1969 
and from June 1970 to June 1972.  This appeal arises from a 
May 1997 rating decision of the Columbia, South Carolina, 
Regional Office (RO) that granted service connection for 
post-traumatic stress disorder (PTSD).  This disorder was 
evaluated as 10 percent disabling.  The veteran appealed this 
evaluation.  In a rating decision of November 1997, the RO 
granted an increased evaluation for PTSD to 30 percent 
disabling.  The appeal has continued.

In July 1998, the Board of Veterans' Appeals (Board) remanded 
this issue to the RO for a comprehensive psychaitric 
examination by a board of two U. S. Department of Veterans 
Affairs (VA) physicians.  This examination was conducted and 
the case has now returned for further appellate 
consideration.

This case also arises from a February 1999 rating decision in 
which the RO denied the veteran's claim for service 
connection for tinnitus.  The veteran appealed this issue.  
In the a substantive appeal received in June 1999, the 
veteran requested a hearing before a Board member sitting at 
the RO.  Such a hearing has not been provided to the veteran.


REMAND

As noted in the introduction, the veteran has not been 
afforded his requested hearing before a traveling member of 
the Board of Veterans' Appeals (Board) to be held at the RO.  
He has not been afforded this hearing.  Under the 
circumstances, the undersigned finds that a REMAND is 
warranted in order to comply with the veteran's rights of due 
process found at 38 C.F.R. § 20.700(a) (1998).  The RO should 
complete the following action:

The RO should schedule the veteran for 
the next available hearing before a 
traveling member of the Board located at 
the RO.  Thereafter, the case should be 
returned to the Board for final 
adjudication.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is notified 
to do so.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












